Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
	The office acknowledges Applicants’ amendments and arguments in response to the office action dated 11/24/2020. Claims 1, 2, 3, 8, 16, 18 have been amended. For the sake of compact prosecution, the examiner contacted Atty. Michael Patane to discuss proposed amendments to the claims. Atty. Patane on June/02/2021 indicated that an office action be mailed. Applicants’ arguments have been fully considered in regards to the rejections of record but are moot in light of the new rejections presented in this action. Applicants’ arguments in regards to US 9,345,772 is addressed below. Applicants’ amendments necessitated the new rejections presented in this action. Accordingly, the action is made final. Claims 1-18 are pending and are examined based on the merits herein. 

				Response to Applicants’ Arguments
	Applicants argue that “Whereas US 9,345,772 provides a pharmaceutical solution   comprising levothyroxine, glycerol, EDTA and water. The applicant would like to point out that the specification of the United States Patent Application No. 16/315,549 (United States Patent Publication No. 2019/0321316; corresponding US application of international application published as WO 2018/007466) in paragraph [0011] states that US 9,345,772 describes a pharmaceutical composition comprising levothyroxine, glycerol, EDTA and water. It is described that the presence of EDTA make the pH shift as described in WO 2012/120338 (corresponding international application of US 9,050,307) superfluous and that a stable solution is obtained. However, the stability is only tested for a duration of three days at 70°C, which is not in conformity with the conditions of the International Council for Harmonisation of Technical Requirements for Pharmaceuticals for Human Use (ICH), where e.g. a 6 months storage at 40°C is prescribed, see ICH Guideline "Stability Testing of New Drug Substances and Products" Q1A(R2) of February 6, 2003, table 2.1.7.1. The inventors of the '549 application have 

	In response, the instant claims do not have any limitation in regards to stability and or how stable the solution is or how long the stability is maintained. As stated in the rejection below US 9,345,772 (hereinafter ‘772) teach a storage stable pharmaceutical solution comprising levothyroxine. The reference explicitly teaches that levothyroxine solutions are pH adjusted in a single direction to about pH 6-6.5, to about 7-7.5, etc. (see col. 5, lines 9-13). The final pH of the solutions fall in the range of pH 5.4-6.5 (see col. 7, lines 61-62). A person of ordinary skill in the art would have found it obvious to adjust the pH to 7-7.5 first with pH adjusting agents and add the preservative to the solution and adjust the pH as required. It is within the skill of an artisan to routinely adjust the pH as necessary to obtain stable pharmaceutical compositions. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Parikh et al. (US 9,345,772, filed Feb 27 2015).
 The instant claims are directed to a process for the preparation of an oral liquid pharmaceutical composition comprising levothyroxine or pharmaceutically acceptable salt thereof, the process comprising steps of: (i) adding levothyroxine or pharmaceutically acceptable salt thereof in one or more non-aqueous solvent with or without adding an aqueous solvent; (ii) adjusting pH of a mixture obtained in step (i) between 7.0 and 7.5 using one or more pH adjusting agents; (iii) adding one or more pharmaceutically acceptable preservatives into a mixture obtained in step (ii) followed by pH adjustment between 5.0 and 6.0 using one or more pH adjusting agents; and (iv) 
 	Parikh teaches levothyroxine solutions that consist of from about 0.001% w/v to about 0.01% w/v of a levothyroxine; at least 70% w/w of a glycerol; less than 30% w/w of a water; and from about 0.01% w/w to about 1.5% w/w of EDTA (ethylenediamine tetraacetic acid) and such levothyroxine solutions are characterized by exhibiting levothyroxine storage stability (See Abstract). The reference teaches in example 6 preparation of the levoxythroxine solution comprising the steps of (i) making a solution comprising glycerol (ii) adding EDTA solution to glycerol solution (iii) adding 0.002 g of levoxythroxine sodium dissolved in glycerol, water and EDTA, stirring at 45 degrees C for 45 minutes and then the volume adjusted to 100 ml with water. The pH of the resulting solution was in the range of pH 5.4-6.5 (See Example 6). Parikh in col. 5, lines 9-13 explicitly teach that in some embodiments, levothyroxine solutions are pH adjusted, in a single direction, to about pH 6, about pH 6.5, about pH 7, about pH 7.5, about pH 8, about pH 8.5, about pH 9, about pH 9.5, about pH 10, about pH 10.5, about pH 11, about pH 11.5, or ranges there between. The reference in example 2 teaches using citric acid as the pH adjusting agent. In solution 5, it is taught that levothyroxine was added directly to glycerol solution (without any aqueous solvent). The reference teaches that levothyroxine solutions are administered to subjects with hypothyroidism (col. 1, lines 21-22). 
	From the teachings of Parikh one of ordinary skill in the art would have found it obvious to arrive at the instantly claimed process because the reference explicitly teaches the steps of making solution comprising: non-aqueous solvent glycerol, addition .

					Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926.  The examiner can normally be reached on M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 5712720806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Umamaheswari Ramachandran/Primary Examiner, Art Unit 1627